Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 1 of 7 PageID #: 351




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



   AUROMEDICS PHARMA LLC, and
   SCIDOSE LLC,                                        C.A. No. 20-1235-CFC-JLH

                   Plaintiffs,

           v.

   INGENUS PHARMACEUTICALS, LLC,

                   Defendant.


                           JOINT CLAIM CONSTRUCTION CHART

        Pursuant to the Scheduling Order (D.I. 36), Plaintiffs AuroMedics Pharma LLC and

 SciDose LLC (together, “Plaintiffs”) and Defendant Ingenus Pharmaceuticals, LLC (“Defendant”)

 hereby submit the attached Joint Claim Construction Chart, addressing the parties’ respective

 claim construction positions concerning U.S. Patent No. 9,662,342 (“the ’342 patent”).

        A copy of the ’342 patent is attached hereto as Exhibit 1. A copy of portions of the intrinsic

 record referred to herein is attached as Exhibit 2. The parties reserve the right to rely on additional

 intrinsic evidence to the extent it is necessary to provide additional context or to rebut arguments

 made by any other party during the claim construction briefing. The parties further reserve the

 right to rely on any intrinsic evidence identified by any other party.




                                                   1
               Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 2 of 7 PageID #: 352




                                                         APPENDIX A
                                                  Disputed Claim Constructions

No.      Claim Term                 Plaintiffs’ Proposed Construction                    Defendant’s Proposed Construction
                                           and Intrinsic Evidence                                and Intrinsic Evidence
1     “an ethanolic        plain and ordinary meaning, i.e., a solvent from the ethanol is the only solvent in the composition
      solvent system       group of ethanol and its derivatives, consisting of
      consisting of        ethanol
                                                                                  Intrinsic Evidence:
      ethanol”
                                                                                  ‘342 Patent:
                           Intrinsic Evidence:
      (Claims 1, 2, 4-6,   ’342 patent at 2:27-30, 2:41-44, 2:49-53; 4:16-25, Col. 2, ll. 22-30
      11-15)               5:52-59, tbl. 1, 6:49-52, 7:4-6, tbl. 4, 7:41-67, tbl.
                           7, cl. 1, cl. 16;                                      Col. 2, ll. 49-53
                                                                                  Col. 5, l. 52- Col. 7, l. 30
                           Prosecution history of the ’342 patent, including      Col. 7, l. 46-Col. 8, l. 20
                           originally filed claims (CYCLO_00000008 at -           Col. 9, l. 22-Col. 10, l. 60
                           040-042), Response Pursuant to 37 CFR § 1.111          Col. 10, l. 62-Col. 12, l. 38
                           (Sept. 30, 2015) (id. at -081-093), Response to
                           Notice of Non-Compliant Amendment (Oct. 23,
                                                                                  ‘342 Pros. History:
                           2015) (id. at -101-113), Amendment After Final
                           Rejection (Apr. 12, 2016) (id. at -131-138),
                           Amendment (Sept. 29, 2016) (id. at -157-165),          CYCLO00000025-43
                           Interview Summary (Oct. 5, 2016) (id. at -169-         CYCLO00000131-138
                           171), Notice of Allowability (id. at -186-189).        CYCLO00000145-152
                                                                                  CYCLO00000157-165
                                                                                  CYCLO00000186-189

                                                                                 Cited References:

                                                                                 U.S. Pat. No. 4,879,286


                                                                2
               Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 3 of 7 PageID #: 353




No.      Claim Term                Plaintiffs’ Proposed Construction                    Defendant’s Proposed Construction
                                          and Intrinsic Evidence                               and Intrinsic Evidence
2     “ethanol soluble     plain and ordinary meaning, i.e., an acidifying       an ethanol soluble organic acid, inorganic acid or
      acidifying agent”    agent that is soluble in ethanol                      buffer in an amount sufficient to keep the pH of
                                                                                 the solution when diluted in IV fluids at 20 mg/ml
      (Claims 1, 2, 4-6,                                                         cyclophosphamide concentration to between about
                           Intrinsic Evidence:
      11-15)                                                                     3 to about 4
                           ’342 patent at Abstract, 2:22-26, 2:52-3:7, 3:8-37,
                           9:12-19, 9:58-61, tbl. 6, cl. 1, cl. 2, cl. 3;
                                                                                 Intrinsic Evidence:
                                                                                 ‘342 Patent:
                           Prosecution history of the ’342 patent, including
                           originally filed claims (CYCLO_00000008 at -
                           040-042), Response Pursuant to 37 CFR § 1.111         Col. 2, l. 54- Col. 3, l. 8
                           (Sept. 30, 2015) (CYCLO_00000008 at -081-093),        Col. 3, ll. 9-38
                           Response to Notice of Non-Compliant                   Col. 8, l. 23-Col. 9, l.15
                           Amendment (Oct. 23, 2015) (id. at -101-113),
                           Amendment (Sept. 29, 2016) (id. at -157-165).         Col. 9, ll. 21-61
                                                                                 Col. 10, ll. 5-23
                                                                                 Col. 10, ll. 26-60

                                                                                 Cited References:

                                                                                 Gilard et al., “Chemical and Biological Evaluation
                                                                                 of Hydrolysis Products of Cyclophosphamide,” J.
                                                                                 Med. Chem. 1994, 37, 3986-3993

3     “acidifying”         does not need separate construction from “ethanol     reducing pH in an acidic range
                           soluble acidifying agent;” to the extent
      (Claims 1, 2, 4-6,   construction is necessary, plain and ordinary
                                                                                 Intrinsic Evidence:
      11-15)               meaning, i.e., to reduce pH
                                                                                 ‘342 Patent:


                                                                 3
               Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 4 of 7 PageID #: 354




No.      Claim Term               Plaintiffs’ Proposed Construction                     Defendant’s Proposed Construction
                                         and Intrinsic Evidence                                  and Intrinsic Evidence
                           Intrinsic Evidence:                                   Col. 2, ll. 54-56
                           ’342 patent at Abstract, 2:22-26, 2:52-3-7, 3:8-37,   Col. 3, ll. 2-7
                           9:12-19, 9:58-61, tbl. 6, cl. 1, cl. 2; cl. 3;        Col. 8, l. 23- Col. 9, l. 15

                           Prosecution history of the ’342 patent, including     Cited References:
                           originally filed claims (CYCLO_00000008 at -
                           040-042), Response Pursuant to 37 CFR § 1.111
                           (Sept. 30, 2015) (CYCLO_00000008 at -081-093),        Gilard et al., “Chemical and Biological Evaluation
                           Response to Notice of Non-Compliant                   of Hydrolysis Products of Cyclophosphamide,” J.
                           Amendment (Oct. 23, 2015) (id. at -101-113),          Med. Chem. 1994, 37, 3986-3993
                           Amendment (Sept. 29, 2016) (id. at -157-165).
4     “wherein the         plain and ordinary meaning, i.e.,                     both the cyclophosphamide and the ethanol soluble
      cyclophosphamide     cyclophosphamide and ethanol soluble acidifying       acidifying agent are completely dissolved in the
      and the ethanol      agent are solubilized in the ethanol                  ethanol
      soluble acidifying
      agent are
                           Intrinsic Evidence:                                   Intrinsic Evidence:
      solubilized in the
      ethanol”             ’342 patent at 2:17-26, 4:16-25, 7:46-56, 9:12-19;    ‘342 Pros. History:
                           cl. 1; cl. 16
      (Claims 1, 2, 4-6,                                                         CYCLO00000157-165
      11-15)               Prosecution history of the ’342 patent, including
                           Response Pursuant to 37 CFR § 1.111 (Sept. 30,
                           2015) (CYCLO_00000008 at -081-093), Response
                           to Notice of Non-Compliant Amendment (Oct. 23,
                           2015) (id. at -101-113); Amendment (Sept. 29,
                           2016) (id. at -157-165).




                                                                 4
               Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 5 of 7 PageID #: 355




No.      Claim Term                Plaintiffs’ Proposed Construction                       Defendant’s Proposed Construction
                                          and Intrinsic Evidence                                 and Intrinsic Evidence
5     “extended             Not indefinite; maintain high levels of                  Indefinite
      stability”            cyclophosphamide content (i.e., a loss of potency
                            of no more than about 3-5%) after about 18
                                                                                     Intrinsic Evidence:
      (Claims 1, 2, 4-6,    months at a temperature of about 5° C
                                                                                     ‘342 Patent:
      11-15)
                            Intrinsic Evidence:
                                                                                     Col. 2, ll. 22-24; ll. 35-37
                            ’342 patent at Abstract, 2:16-26, 2:35-37, 3:51-63,
                            4:4-10, 5:36-45, 5:52-59, tbls. 1-3, 6:53-7:6, tbl. 4,   Col. 4, ll. 6-10
                            7:32-37, 7:57-8:4, tbl. 5, 8:23-9:21, tbl. 6, 10:1-3,    Col. 6, ll. 54-59
                            tbl. 7, 10:19-29, tbl. 8, cl. 1, cl. 14, cl. 15;         Col. 6, l. 64-Col. 7, l. 37
                                                                                     Col. 7, l. 46-Col. 8, l. 20
                            Prosecution history of the ’342 patent, including        Tables 4-8
                            originally filed claims (CYCLO_00000008 at -             Col. 9, ll. 20-62
                            040-042), Response Pursuant to 37 CFR § 1.111
                                                                                     Col. 10, ll. 1-24
                            (Sept. 30, 2015) (CYCLO_00000008 at -081-093),
                            Response to Notice of Non-Compliant
                            Amendment (Oct. 23, 2015) (id. at -101-113),
                            Amendment (Sept. 29, 2016) (id. at -157-165).
6     “substantially non-   Not indefinite; plain and ordinary meaning, i.e., Indefinite
      aqueous”              does not contain a substantial amount of water
                                                                                     Intrinsic Evidence:
      (Claims 1, 2, 4-6,    Intrinsic Evidence:                                      ‘342 Patent:
      11-15)                ’342 patent at 2:27-30, 2:41-48, 3:58-62, 4:16-25,
                            tbl. 1, 6:47-53, tbl. 4, 7:40-8:4, 9:15-19, tbl. 6,      Col. 1, ll. 40-48
                            9:62-67, cls. 1-19;
                                                                                     Col. 2, ll. 41-53
                                                                                     Col. 3, ll. 58-62
                            Prosecution history of the ’342 patent, including
                            Amendment (Sept. 29, 2016) (CYCLO_00000008               Col. 4, ll. 30-45
                                                                                     Col. 6, l. 47 – Col. 7, l. 6

                                                                    5
           Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 6 of 7 PageID #: 356




No.   Claim Term            Plaintiffs’ Proposed Construction                   Defendant’s Proposed Construction
                                  and Intrinsic Evidence                                and Intrinsic Evidence
                    at -157-165), Notice of Allowability (id. at -186-   Col. 7, l. 41-Col. 8, l. 20
                    189).                                                Col. 9, l. 15-67
                                                                         Col. 10, ll. 26-60
                                                                         Tables 5-8

                                                                         ‘342 Pros. History:

                                                                         CYCLO00000157-165
                                                                         CYCLO00000186-189




                                                          6
Case 1:20-cv-01235-CFC-JLH Document 52 Filed 07/29/21 Page 7 of 7 PageID #: 357




  /s/ Steven J. Fineman             .     /s/ Jason Z. Miller                .
  Jeffrey L. Moyer (#3309)                Neal C. Belgam (#2721)
  Steven J. Fineman (#4025)               Julie M. O’Dell (#6191)
  Valerie A. Caras (#6608)                Jason Z. Miller (#6310)
  Richards, Layton & Finger, P.A.         Smith, Katzenstein & Jenkins LLP
  One Rodney Square                       1000 West Street, Suite 1501
  Wilmington, DE 19801                    Wilmington, DE 19801
  (302) 651-7700                          (302) 652-8400
  moyer@rlf.com                           nbelgam@skjlaw.com
  fineman@rlf.com                         jodell@skjlaw.com
  caras@rlf.com                           jmiller@skjlaw.com

  Daniel G. Brown                         Michael R. Dzwonczyk
  LATHAM & WATKINS LLP                    SUGHRUE MION, PLLC
  885 Third Avenue                        2000 Pennsylvania Ave., NW
  New York, NY 10022                      Washington, DC 20006
  (212) 906-1200
  daniel.brown@lw.com                     Attorneys for Defendant
                                          Ingenus Pharmaceuticals, LLC
  Jennifer L. Barry
  Jennifer Koh
  Yi Sun
  LATHAM & WATKINS LLP
  12670 High Bluff Drive
  San Diego, CA 92130
  (858) 523-5400
  jennifer.barry@lw.com
  jennifer.koh@lw.com
  yi.sun@lw.com

  Sarah W. Wang
  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Telephone: (312) 876-7000
  sarah.wang@lw.com

  Attorneys for Plaintiffs
  AuroMedics Pharma LLC and SciDose LLC

 Dated: July 29, 2021




                                          7
